ViNjE, J.
Since the alleged defects in the tax proceedings affect the groundwork of the tax, plaintiff’s demurrer raises the question of the constitutionality of secs. 1210h — 1 to 1210h — 4, Stats. In the late case of Wis. R. E. Co. v. Milwaukee, 151 Wis. 198, 138 N. W. 642, their constitutionality was sustained, and that case rules this. The argument to the effect that if plaintiff pays the whole tax he redeems and has no remedy to recover the illegal excess overlooks the plain terms of secs. 1210h — 3 and 1210h — 4, which provide for a judgment in his favor for such excess and its payment forthwith by the treasurer of the municipality.
By the Court. — Order affirmed.